DETAILED ACTION
Response to Amendment
This office action regarding application 16/721,382 filed December 19, 2019, is in response to the applicants arguments and amendments filed November 10, 2022. Claims 1 and 15 have been amended. Claim 8 has been cancelled. Claims 1-3 and 6-7 and 9-22 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants arguments and amendments to the claims have been deemed sufficient to overcome some of the objections and rejections previously set forth in the Non Final office action mailed August 26, 2022. Applicants amendments to claims 1 and 15 have been deemed sufficient to overcome the previous 35 USC 103 rejection through the inclusion of “determining, whether or not the second road user has a right-of-way”, as supported by the specification in at least page 8, therefore the rejections are withdrawn. However, as this changes the scope of the claim, new rejections have been made based on the changes in scope of the previously rejected claims, new art rejections have been made based on the change in scope of the previously rejection claims. Additionally applicants arguments but they are not fully persuasive for the reasons seen below. 
On page 8 the applicant argues “In addition, even McLaughlin provides that the Examiner cannot include knowledge gleaned from Applicant's disclosure. Applicant considers that the Examiner has used knowledge from Applicant's disclosure in his analysis, which even under McLaughlin is improper. Without knowledge from Applicant's disclosure, the skilled person would not have combined the disclosures of Weidl, Tan, and Olson, as will be discussed in detail in the following.”, the examiner respectfully disagrees. Weidl, Tan, and Olson are all from a similar field and provide clear advantages to combining elements from each of these references. Additionally while Mclaughlin may not be the most recent case law, it is still considered relevant to recent cases. 

On pages 8—9 the applicant argues “With reference to claim 1, Weidl in view of Tan and Olson fails to teach or fairly suggest the following claim limitation: receiving historic data obtained at least from past driving maneuvers by road users in the detected surroundings based on the current position of the vehicle, which historic data represents knowledge of how vehicles in a specific traffic situation are likely to move. The Examiner in his Office Action parses the above claim limitation into: a) receiving historic data obtained at least from past driving maneuvers by road users in the detected surroundings based on the current position of the vehicle; and b) which historic data represents knowledge of how vehicles in a specific traffic 
situation are likely to move. He considers that a) would be known from Weidl and that b) would be known from Olson. Parsing of a claim limitation, or in other words, spitting up the respective claim limitation to neatly fit the prior art, is improper in a §103 rejection.”, the examiner respectfully disagrees. While the limitation here has been split into two components and each of those components are from a different reference. Combination of references is still proper, Weidl teaches that a system can use historic data comprising past driving maneuvers by road users, this limitation is then modified with the specific type of historic data by the Olson reference, in which historic data represents knowledge of how vehicles in a specific traffic situation are likely to move. Therefore the combination of the two references teaches the entirety of the limitation. Simply augmenting a reference such as the Weidl reference which is already using historic data, with the expanded definition of historic data from a similar reference is valid. 

On pages 9-10 the applicant argues “Tan, and in particular the cited passage, does not even remotely teaches determining one or more traffic rules assigned to the traffic situation by evaluating past driving maneuvers comprised in the historic data. Event rules are not traffic rules. Analyzing 'the continuous track sequence' is not evaluating past driving maneuvers comprised in the historic data.”, the examiner respectfully disagrees. Tan teaches a system which analyzes frequently occurring motion patterns which is analogous to evaluating past driving maneuvers, and using this analysis the system is determining event rules (Paragraph [0005], "The present invention finds some frequently occurring motion patterns by analyzing the continuous track sequence, and uses a rule induction algorithm to obtain a series of event rules"). These event rules that are described in the reference are analogous to traffic rules such as the operation of red lights and green lights (Paragraph [0131], "However, due to the frequent occurrence of right-turn trajectories from the auxiliary road to the main road, the traffic light traffic rules of the whole scene are not correctly represented. This trajectory has nothing to do with traffic light rules and should be counted as noise, but current technology cannot automatically remove it from the trajectory stream. So we artificially remove it from the event sequence, after which the traffic light rules are correctly learned to represent. In Fig. 11, the preceding rule with " " is the traffic rules related to the entire scene obtained through rule learning after artificially removing the track of "turn right from the side road to the main road".").

Claim Objections
Claims 6 and 19 are objected to because of the following informalities:  
Regarding claim 6, claim 6 is currently dependent on claim 4 which was previously cancelled, this is interpreted as being a minor typographical error. For the purposes of compact prosecution, in this office claim 6 will be interpreted as being dependent on independent claim 1. 
Regarding claim 19, claim 19 is currently dependent on claim 5 which was previously cancelled, this is interpreted as being a minor typographical error. For the purposes of compact prosecution, in this office claim 6 will be interpreted as being dependent on independent claim 1.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3,  6, 9-14, 18-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Weidl (DE-102012009297) in view of Zydek (US-20170278390) further in view of Tan (CN-101334845). 

Regarding claim 1, Weidl teaches 
a method of driver assistance of a vehicle comprising (Paragraph [0006], "In a method for supporting a driver in driving a vehicle, driver instructions are output as a function of a predicted future potential collision risk and / or subsequent collision risk between the vehicle and other road users within the vehicle.")
detecting the surroundings of the vehicle using one or more sensors of the vehicle (Paragraph [0045], "The information about the surroundings of the road users V1, V2 is recorded by means of the at least one environment detection unit. This environment detection unit is an image detection unit, for example a vehicle's own", here the system is recording/detecting the surroundings using an image detection unit, this is interpreted by the examiner as being a camera) (Pages 20-21 of the specification of the instant application states “The sensors 5 in particular comprise a plurality of cameras for the surroundings”)
wherein the detection of the surroundings comprises the course of driving paths as well as movement data relating to other road users (Paragraph [0044, “The movement data is also determined using the global position determination system and / or using the vehicle's own sensor system”) (Paragraph [0046], “To determine the driver's intentions, the road users V1, V2 are localized in their lane. …The driver's intentions are also derived from movement patterns and light signals, for example from an activation of a direction indicator.”, here the system is detecting movement data of various road users in addition to the driving paths of the users such as the lanes they are using)
wherein the one or more sensors comprise a position sensor, configured to determine the current position of the vehicle (Paragraph [0043], “The position data for both methods … are determined using localization methods, with a global position determination system, for example dGPS”, here the system is determining the current position of the vehicle using a satellite navigation system which is interpreted by the examiner as including a position sensor) (Paragraph [0002], “Using sensor data, a state of the vehicle and a location and movement of other road users are determined”)
 receiving historic data obtained at least from past driving maneuvers by road users in the detected surroundings based on the current position of the vehicle (Paragraph [0035], "Possible intended maneuver tracks (for the intersection area) MT1 to MT12 of road users V1 to V12 are taken into account, the maneuver tracks MT1 to MT12 being generated from past-related, current and forecast trajectories of the respective road users V1 to V12.", here the system is receiving past/historic data of trajectories of road users in the current intersection to generate/predict maneuver tracks)
analyzing the detected surroundings of the vehicle (Paragraph [0035-0036], "Furthermore, the position and movement relationships of the road users V1 to V12 to one another are taken into account.", here the system is determining position and movement relationships between road users which is interpreted as being a traffic situation relating the two road users)
and determining a traffic situation of the vehicle in relation to at least one second road user of the other detected road users (Paragraph [0035-0036], "Furthermore, the position and movement relationships of the road users V1 to V12 to one another are taken into account.", here the system is determining position and movement relationships between road users which is interpreted as being a traffic situation relating the two road users the vehicle is one of the road users which the current positions are being determined) (Paragraph [0039], "The above-described probabilistic hypothesis estimation is particularly dependent on traffic rules, on display states of traffic lights and variable traffic signs, on absolute positions of road users V1 to V12, on relative positions of road users V1 to V12 to one another and on intended maneuver tracks MT1 to MT12 of road users V1 up to V12 and delivers the context-related risk assessment in space-time as the result.", here system is relating the recording positions and paths of vehicles and the predicted/intended maneuver tracks to traffic rules, traffic lights and signs)
determining the likelihood of the second road user to follow the determined one or more traffic rules (Paragraph [0049], "The risk assessment is derived from the cognitive combination of the events: potential risk of collision, simultaneous occupation of the conflict areas and compliance with priority rules. It is taken into account as an indication of the real risk of collision and / or subsequent risk of collision in space-time..") (Paragraph [0081], “Overtaking maneuvers from the right do not occur according to the traffic rules, but they are also taken into account due to the increased risk of a collision.”, here the system is taking into account a possibility of compliance with traffic rules such as overtaking from the right)
predicting a driving maneuver of the second road user based on the received historic data, the one or more traffic rules, the determined right-of-way, the determined likelihood, and the current traffic situation (Paragraph [0035], "Possible intended maneuver tracks (for the intersection area) MT1 to MT12 of road users V1 to V12 are taken into account, the maneuver tracks MT1 to MT12 being generated from past-related, current and forecast trajectories of the respective road users V1 to V12."¸ here the system is using data from past trajectories in order to predict/generate possible intended maneuver tracks) (Paragraph [0039], “The probabilistic hypothesis estimation described above becomes particularly dependent on traffic rules, display conditions of traffic lights and variable traffic signs, absolute positions of the traffic users V1 to V12, relative positions of the traffic participants V1 to V12 to each other and of intended maneuver tracks MT1 to MT12 of the road users V1 to V12 and as a result delivers the context-related risk assessment in space-time.”)
and generating a control signal for assisting the driver with driving of the vehicle depending on the predicted driving maneuver of the second road user to prevent a potential collision with the second road user (Paragraph [0127], "For this purpose, longitudinal and / or lateral control of the respective vehicle is influenced in such a way that the vehicle is automatically slowed down, stopped, accelerated and / or steered and / or acceleration by the driver is prevented.", here the system is generating a control signal to automatically control the vehicle based on the determination that an intervention needs to occur) (Paragraph [0009], “The driver of the vehicle is informed, warned and / or assisted by means of an automatic intervention in a longitudinal and / or lateral control of the vehicle in a plurality of escalation levels depending on the priority list and an ascertained driver state of the driver, the information, the warning and the automatic intervention takes place for the situation which has a risk of collision and / or secondary collision risk with the highest priority in the priority list and a consequent highest criticality.”, here the system is assisting the driver with control of the vehicle to prevent a possible collsion).
However Weidl does not explicitly teach determining, whether or not the second road user has a right of way and in which historic data represents knowledge of how vehicles in a specific traffic situation are likely to move.  
Zydek teaches a method for evaluating a current traffic situation in order to create traffic rules and distributing those rules to other vehicles including
determining, whether or not the second road user has a right of way (Paragraph [0114], “For example, traffic regulations can be identified from road signs or intersection topologies. From an identified road sign, for example right-of-way, give way or STOP, the corresponding traffic rule can typically be directly derived. From an identified intersection topology without road signs the basic rule can be defined as right-before-left, wherein with reference to other identified vehicles, a traffic rule can be derived for one's own vehicle. A right-of-way rule can be determined from an identified junction or access road, taking into consideration the local laws and regulations. From the identified oncoming vehicles it is possible to derive a no overtaking rule for following vehicles.”, here the system is approaching an intersection and determining for itself and other identified vehicles which vehicle has the right of way)
and in which historic data represents knowledge of how vehicles in a specific traffic situation are likely to move (Paragraph [0040], “Here, in particular, control cards that have been received from the vehicles can be used as a basis, wherein these have for example been captured by the respective vehicles using environmental sensors such as cameras.”, here the system is receiving control cards from a plurality of vehicles which indicate determined traffic rules and how vehicles have moved) (Paragraph [0042-0044], “In this way, control cards from the server can be improved, for example iteratively improved, so that a common control card is produced for all vehicles. Plausibility information can include for example accompanying information, for example about reliabilities.”, here the system is compiling past control cards from multiple vehicles in order to determine a common control card which represents how vehicles are likely to move) (Paragraph [0045-0049], “According to one embodiment it is provided that a comparison of control cards and/or plausibility information includes a respective plausibility check, wherein a plausibility check preferably comprises one or more of the following steps: evaluating and/or weighting available information, in particular with reference to information from vehicles involved, determining the significance and/or reliability of information, checking which other vehicles have identical information or have sent identical information, adding information, if this is complementary.”). 
Weidl and Zydek are analogous art as they are both generally related to systems for determining a future movement or driver assistance of the vehicle based on predicted trajectories of other road users.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include determining, whether or not the second road user has a right of way and in which historic data represents knowledge of how vehicles in a specific traffic situation are likely to move of Zydek in the a method for assisting a driver of a vehicle with driving of the vehicle of Wiedl in order to reduce the possibility of human error and vehicles incorrectly identifying traffic rules (Zydek, Paragraph [0005], “The manual interpretation of traffic regulations is always associated with the risk of human error. The result of incorrectly interpreting the traffic regulations or deliberately disregarding traffic regulations means that there is a very high risk of an accident. Therefore, systems have already been developed that interpret traffic regulations, for example by means of a camera, and help the driver to observe the traffic regulations. Of course, said systems cannot prevent an accident, particularly if at least one vehicle involved in a situation to be controlled interprets at least one traffic rule incorrectly. This may be a result of technical faults for example or also recognition problems, such as having a road sign covered in snow.”).
However Weidl does not explicitly teach determining one or more traffic rules assigned to the traffic situation by evaluating past driving maneuvers comprised in the historic data.
Tan teaches a video behavior recognition method based on trajectory sequence analysis and rule induction including determining one or more traffic rules assigned to the traffic situation by evaluating past driving maneuvers comprised in the historic data (Paragraph [0005], “The present invention finds some frequently occurring motion patterns by analyzing the continuous track sequence, and uses a rule induction algorithm to obtain a series of event rules.”, here the system is analyzing a set of motion patterns that have occurred at common location and using those motion patterns to determine a set of event rules/traffic rules).
Weidl, Zydek, and Tan are analogous art as they are both generally related to systems for analyzing movements of vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include determining one or more traffic rules assigned to the traffic situation by evaluating past driving maneuvers comprised in the historic data of Tan in the a method for assisting a driver of a vehicle with driving of the vehicle of Wiedl and Zydek in order to reduce the labor cost by using the system to recognize rule based traffic behaviors instead of using experts to manually formulate event rules (Paragraph [0010], “The existing rule-based behavior recognition system requires experts to formulate its event rules for each interesting behavior in the scene, so the labor cost is greatly increased in practical applications. The detected moving object trajectory is analyzed, the event rules contained therein are automatically learned, and these rules are used for behavior recognition. Therefore, the present invention provides a video behavior recognition method based on trajectory sequence analysis and rule induction.”).

Regarding claim 3, the combination of Weidl, Zydek and Tan teaches the method as discussed above in claim 1, Weidl further teaches
wherein the historic data are saved in a geographical map that comprises the driving paths as well as a traffic rule that applies to the driving paths and the driving maneuvers carried out in the past by road users on the driving paths (Paragraph [0010], " Despite various dynamic differences, the method is suitable for use in cross, oncoming and longitudinal traffic, since the risk assessment of a particular situation is carried out under logical context rules, which in particular include priority and traffic rules, speed limits, display states of traffic lights and variable traffic signs as well as a topography and topology of a corresponding digital road map. ") (Paragraph [0035], "In addition, the representative maneuver tracks are used as a reference for the lane-accurate localization or tracking of the vehicles while they are driving through the intersection area. Furthermore, the position and movement relationships of the road users V1 to V12 to one another are taken into account. These relationships are also included in the digital road map.", here the system is using the determined maneuver tracks of other road users including the position and movement relationships/driving maneuvers and including/saving them in the digital road map which includes traffic rules and speed limits)
and the geographical map comprising the historic data is called up for the determined traffic situation (Paragraph [0034], “The driving options of the vehicles and the movement options of the unprotected road users are generally identified as maneuver options or possible maneuver tracks. The maneuver options are cognitively recognized based on context information from the digital map, from movement patterns and movement features.”, here the system is calling up/using the information on the digital map in order to determine maneuver options for the determined traffic situation).

Regarding claim 6, the combination of Weidl, Zydek and Tan teaches the method as discussed above in claim 1, Weidl further teaches
wherein at least one of the traffic rules is a right-of-way rule (Paragraph [0108], "Furthermore, the priority context VK results from recorded traffic lights, a right of way and traffic signs in the vicinity.", here the system is determining a right of way in the vicinity).

Regarding claim 9, the combination of Weidl, Zydek and Tan teaches the method as discussed above in claim 1, Weidl further teaches
wherein one or more of a point in time and a position at which the control signal is generated is determined for the traffic situation depending on the predicted driving maneuver of the second road user and/or depending on the particular traffic situation (Paragraph [0126-0127], "The third distance and the third period of time are preferably fixed or variable as a function of a relative speed between the relevant road users V1 to Vn and / or a coefficient of friction of the road user V1 to Vn with respect to a road surface. ... If there is no correct action H on the part of the driver in response to the second warning W2, but there are first control variables ICP1 for collision-free bypassing the other road user V1 to Vn, the driving dynamics of the driver's own road user V1 to Vn, who are in the form of a vehicle, are intervened in such a way that the Road user V1 to Vn is guided past the other road user V1 to Vn without extreme maneuvers EM and collision-free.", here the system is generating a third distance and period of time based on the traffic situation and speed of the road users and if there is no driver intervention beyond that distance or time a control signal is generated to avoid the collision).

Regarding claim 10, the combination of Weidl, Zydek and Tan teaches the method as discussed above in claim 1, Weidl further teaches
wherein during detection of the surroundings of the vehicle, one or more of a driving behavior of the vehicle and a driving behavior of other road users is analyzed (Paragraph [0045], "From the information about the surroundings, it is in turn derived whether there are danger spots and / or conflict areas in the vicinity of the road users V1, V2."¸ here the system is deriving/analyzing the detected surroundings to determine danger spots or conflict areas which arise from the driving behaviors of the vehicles).

Regarding claim 11, the combination of Weidl, Zydek and Tan teaches the method as discussed above in claim 1, Weidl further teaches
wherein data are transmitted from the other road user to the vehicle for the analysis of the driving behavior of other road users (Paragraph [0045], "Alternatively or additionally, in particular to implement missing data to generate the 360 ° coverage area, the environment information is derived from map data from a digital road map, from communicated data from an ITS-standardized Cooperative Awarness Message, vehicle-to-infrastructure communication and / or a Traffic user-to-traffic user communication or a vehicle-to-vehicle communication determined.", here the system is capable of receiving information via a vehicle-to-vehicle communication interface in order complete the coverage of its surroundings this information is then used in the analysis of other road users).

Regarding claim 12, the combination of Weidl, Zydek and Tan teaches the method as discussed above in claim 1, Weidl further teaches
wherein the second road user is a second vehicle (Figure 1, shows a plurality of road users including vehicles)
data on an actuation of an apparatus of the second vehicle are transmitted to the vehicle and during prediction of the driving maneuver of the second vehicle, the transmitted data relating to the actuation of an apparatus of the second vehicle are taken into consideration (Paragraph [0045], "Alternatively or additionally, in particular to implement missing data to generate the 360 ° coverage area, the environment information is derived from map data from a digital road map, from communicated data from an ITS-standardized Cooperative Awarness Message, vehicle-to-infrastructure communication and / or a Traffic user-to-traffic user communication or a vehicle-to-vehicle communication", here the system is capable of receiving information from other vehicles for use in its analysis) (Paragraph [0047], "Classification algorithms are used to derive their movement characteristics, such as direction of movement, orientation and relative speed, from the locally fused data and / or data communicated by V2X.") (Paragraph [0076], "The driver activity status FAZ1 to FAZn of road users V1 to Vn is determined from an active route of a navigation system, activated direction indicators, an activated hazard warning light, a position of a brake pedal, a position of an accelerator pedal and / or a steering wheel rate and is also taken into account when determining the driver's intentions FA.", here the system is taking the position of the pedals into consideration which is interpreted as being the actuation of an apparatus).

Regarding claim 13, the combination of Weidl, Zydek and Tan teaches the method as discussed above in claims 1 and 12, Weidl further teaches
wherein the data transmitted to the vehicle comprise actuations of apparatuses of the second vehicle that have an influence on the movement of the vehicle (Paragraph [0045], "Alternatively or additionally, in particular to implement missing data to generate the 360 ° coverage area, the environment information is derived from map data from a digital road map, from communicated data from an ITS-standardized Cooperative Awarness Message, vehicle-to-infrastructure communication and / or a Traffic user-to-traffic user communication or a vehicle-to-vehicle communication", here the system is capable of receiving information from other vehicles for use in its analysis) (Paragraph [0047], "Classification algorithms are used to derive their movement characteristics, such as direction of movement, orientation and relative speed, from the locally fused data and / or data communicated by V2X.") (Paragraph [0076], "The driver activity status FAZ1 to FAZn of road users V1 to Vn is determined from an active route of a navigation system, activated direction indicators, an activated hazard warning light, a position of a brake pedal, a position of an accelerator pedal and / or a steering wheel rate and is also taken into account when determining the driver's intentions FA.", here the system is taking the position of the pedals into consideration which is interpreted as being the actuation of an apparatus that has an influence on the movement of the vehicle).

Regarding claim 14, the combination of Weidl, Zydek and Tan teaches the method as discussed above in claim 1, Weidl further teaches
wherein the movement of the vehicle is controlled in an automated manner using the generated control signal (Paragraph [0127], "For this purpose, longitudinal and / or lateral control of the respective vehicle is influenced in such a way that the vehicle is automatically slowed down, stopped, accelerated and / or steered and / or acceleration by the driver is prevented.", here the system is controlling the movement of the vehicle in an automatic manner).


Regarding claim 18, the combination of Weidl, Zydek and Tan teach the system as discussed above in claim 3, Weidl further teaches
wherein the traffic situations are each assigned traffic rules (Paragraph [0039], “The above-described probabilistic hypothesis estimation is particularly dependent on traffic rules, on display states of traffic lightsand variable traffic signs, on absolute positions of road users V1 to V12, on relative positions of road users V1 to Vi2 to one anotherand on intended maneuver tracks MT1 to MT12 of road users V1 up to V12 and delivers the context-related risk assessment in space-time as the result.", here system is relating the recording positions and paths of vehicles and the predicted/intended maneuver tracks to traffic rules, traffic lights and signs).

Regarding claim 19, claim 19 is similar in scope to claim 6 and is therefore rejected under similar rationale.

Regarding claim 21, the combination of Weidl, Zydek and Tan teaches the method as discussed above in claim 1, Weidl further teaches
wherein the historic data is based on movement data from position sensors of a large number of road users for a geographical region (Paragraph [0071], "The other road users V1 to Vn present in the vicinity of the respective road user V1 to Vn are recorded and their positions relative to one another are determined.") (Paragraph [0094], "In addition, the features include a relative distance between a reference vehicle, which is a function of the relative first time duration and the relative second time duration, ie. H. your own vehicle and another road user V1 to Vn.", here the system is recording movement data from a large number of users, and doing so over multiple time durations/time intervals) 
(EXAMINERS NOTE: Additionally, Olson teaches this limitation in Paragraph [0024], “The host vehicle 14 is further programmed to collect data regarding recent driving history of each of the one or more non-host vehicles 16 and to perform a change-point analysis on each of the non-host vehicle 16 driving histories.”).


Regarding claim 22, the combination of Weidl, Zydek and Tan teaches the method as discussed above in claim 1, Weidl further teaches
 wherein the step of predicting the driving maneuver of the second road user is based on a statistical analysis of the past driving maneuvers (Paragraph [0008], “In this case, a large number of mobile trajectories of the vehicle and of the other road users (V1 to Vn) is predicted on the basis of their statistical control profiles over a time horizon of 2 seconds.”) (Paragraph [0038], “In a first step of the cognitive evaluation, a probabilistic interpretation of the maneuver intentions of all participants in the traffic situation is presented, in a second step a probabilistic hypothesis estimation of basic hypotheses for the estimation of mutual intersections of the intended Maneuvers of road users V1 to V12 and of the occupancy of the same conflict areas by road users V1 to V12. The second step calculates the potential risk of collision in the room. In a third step, the simultaneous occupancy of the conflict areas is additionally taken into account in order to derive a probabilistic hypothesis estimation of the risk of collision DA and / or consequential risk of collision for the road users V1 to V12 in relative movement to their own vehicle.”)

Claims 2, 7, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weidl (DE-102012009297) in view of Zydek (US-20170278390) further in view of Tan (CN-101334845) and further in view of Olson (US 20170031361) 

Regarding claim 2, the combination of Weidl, Zydek and Tan teaches the method as discussed above in claim 1, Weidl further teaches
wherein in order to generate the historic data for a geographical region, movement data relating to a number of road users are recorded multiple times at least within a time interval (Paragraph [0071], "The other road users V1 to Vn present in the vicinity of the respective road user V1 to Vn are recorded and their positions relative to one another are determined.") (Paragraph [0094], "In addition, the features include a relative distance between a reference vehicle, which is a function of the relative first time duration and the relative second time duration, ie. H. your own vehicle and another road user V1 to Vn.", here the system is recording movement data from a large number of users, and doing so over multiple time durations/time intervals)
traffic situations in the geographical region are analyzed and driving maneuvers assigned to the traffic situations are determined based on the recorded movement data relating to the large number of road users (Paragraph [0069], "During the situation analysis, the context information, the lateral evidence, the trajectories of the road users V1 to Vn, the object-oriented dynamic grids dG, the distances, the relative alignments and the relative positioning of the road users V1 to Vn are used to determine their maneuvering intentions.", here the system is using the earlier recorded data regarding other road users in order to determine the maneuvering intentions/driving maneuver in the traffic situation analysis).
However Weidl does not explicitly teach the determined driving maneuvers are saved in conjunction with the determined traffic situations as historical data. 
Olson teaches a decision making system which uses information about the trajectory of other, non-host vehicles to determine a planned trajectory for a host vehicle wherein
the determined driving maneuvers are saved in conjunction with the determined traffic situations as historical data (Paragraph [0032], "A memory of the computer 20 generally stores collected data. … The collected data may additionally include data calculated from data received form data collectors 24 in the computer 20. In general, the collected data may include any data that may be gathered by the data collectors 24, received through vehicle-to-vehicle (V2V) or vehicle-to-infrastructure (V2I) communications, collected or received from other sources, and/or computed from such data.", here the system is storing collected data and any information that is computed from such data including any determined driving maneuvers).
Weidl and Olson are analogous art as they are both generally related to systems for determining a future movement or driver assistance of the vehicle based on predicted trajectories of other road users.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the determined driving maneuvers are saved in conjunction with the determined traffic situations as historical data of Olson in the a method for assisting a driver of a vehicle with driving of the vehicle of Wiedl in order to reduce the complexity of the simulations by using historical data to determine a likely set of predefined policies (Paragraph [0008], “The multipolicy decision-making system then selects sample policies for each of the vehicles, forward-simulates the traffic environment over a time horizon, and compares the results with an established set of rewards. The process repeats iteratively to identify and adjust the policy to determine the trajectory of the host vehicle. Utilizing a discrete set of pre-defined policies to categorize the operation of a vehicle advantageously reduces the complexity of simulating the interaction of vehicles within the traffic environment.”).

Regarding claim 7, the combination of Weidl, Zydek and Tan teaches the system as discussed above in claim 1, Weidel further teaches wherein when predicting the driving maneuver of the second road user, the movement data relating to the second road user are compared with movement data relating to a past driving maneuver of a road user (Paragraph [0035], "Possible intended maneuver tracks (for the intersection area) MT1 to MT12 of road users V1 to V12 are taken into account, the maneuver tracks MT1 to MT12 being generated from pastrelated, current and forecast trajectories of the respective road users V1 to V12.", here the system is determining possible/predicted maneuver tracks for other road users using past related trajectories)
However Wiedl does not explicitly teach comparing data relating to a past driving maneuver of a road user who was in the same traffic situation.
Olson teaches wherein when predicting the driving maneuver of the second road user, the movement data relating to the second road user are compared with movement data relating to a past driving maneuver of a road user who was in the same traffic situation (Paragraph [0071], “The observed data may then be compared against labeled normal patterns in previously-recorded vehicle trajectories.”).
Weidl and Olson are analogous art as they are both generally related to systems for determining a future movement or driver assistance of the vehicle based on predicted trajectories of other road users.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include comparing data relating to a past driving maneuver of a road user who was in the same traffic situation of Olson in the a method for assisting a driver of a vehicle with driving of the vehicle of Wiedl in order to reduce the complexity of the simulations by using historical data to determine a likely set of predefined policies (Paragraph [0008], “The multipolicy decision-making system then selects sample policies for each of the vehicles, forward-simulates the traffic environment over a time horizon, and compares the results with an established set of rewards. The process repeats iteratively to identify and adjust the policy to determine the trajectory of the host vehicle. Utilizing a discrete set of pre-defined policies to categorize the operation of a vehicle advantageously reduces the complexity of simulating the interaction of vehicles within the traffic environment.”).

Regarding claim 15, Weidl teaches
a driver assistance system for assisting a driver of a vehicle with driving of the vehicle (Paragraph [0006], "In a method for supporting a driver in driving a vehicle, driver instructions are output as a function of a predicted future potential collision risk and / or subsequent collision risk between the vehicle and other road users within the vehicle.")
comprising one or more sensors for detecting the surroundings of the vehicle (Paragraph [0045], "The information about the surroundings of the road users V1, V2 is recorded by means of the at least one environment detection unit. This environment detection unit is an image detection unit, for example a vehicle's own", here the system is recording/detecting the surroundings using an image detection unit, this is interpreted by the examiner as being a camera) (Pages 20-21 of the specification of the instant application states “The sensors 5 in particular comprise a plurality of cameras for the surroundings”)
which one or more sensors are configured to detect the course of driving paths as well as movement data of other road users (Paragraph [0044, “The movement data is also determined using the global position determination system and / or using the vehicle's own sensor system”) (Paragraph [0046], “To determine the driver's intentions, the road users V1, V2 are localized in their lane. …The driver's intentions are also derived from movement patterns and light signals, for example from an activation of a direction indicator.”, here the system is detecting movement data of various road users in addition to the driving paths of the users such as the lanes they are using) (Paragraph [0045], "The information about the surroundings of the road users V1, V2 is recorded by means of the at least one environment detection unit. This environment detection unit is an image detection unit, for example a vehicle's own", here the system is recording/detecting the surroundings using an image detection unit, this is interpreted by the examiner as being a camera) (Pages 20-21 of the specification of the instant application states “The sensors 5 in particular comprise a plurality of cameras for the surroundings”)
and which one or more sensors comprise a position sensor, configured to determine the current position of the vehicle (Paragraph [0043], “The position data for both methods … are determined using localization methods, with a global position determination system, for example dGPS”, here the system is determining the current position of the vehicle using a satellite navigation system which is interpreted by the examiner as including a position sensor) (Paragraph [0002], “Using sensor data, a state of the vehicle and a location and movement of other road users are determined”)
and is configured to analyze the detected surroundings of the vehicle based on the current position of the vehicle (Paragraph [0035-0036], "Furthermore, the position and movement relationships of the road users V1 to V12 to one another are taken into account.", here the system is determining position and movement relationships between road users which is interpreted as being a traffic situation relating the two road users)
to determine a traffic situation of the vehicle (Paragraph [0035-0036], "Furthermore, the position and movement relationships of the road users V1 to V12 to one another are taken into account.", here the system is determining position and movement relationships between road users which is interpreted as being a traffic situation relating the two road users the vehicle is one of the road users which the current positions are being determined) (Paragraph [0039], "The above-described probabilistic hypothesis estimation is particularly dependent on traffic rules, on display states of traffic lights and variable traffic signs, on absolute positions of road users V1 to V12, on relative positions of road users V1 to V12 to one another and on intended maneuver tracks MT1 to MT12 of road users V1 up to V12 and delivers the context-related risk assessment in space-time as the result.", here system is relating the recording positions and paths of vehicles and the predicted/intended maneuver tracks to traffic rules, traffic lights and signs)
and to determine the likelihood of the second road user to follow the determined one or more traffic rules (Paragraph [0049], " The risk assessment is derived from the cognitive combination of the events: potential risk of collision, simultaneous occupation of the conflict areas and compliance with priority rules. It is taken into account as an indication of the real risk of collision and / or subsequent risk of collision in space-time..") (Paragraph [0081], “Overtaking maneuvers from the right do not occur according to the traffic rules, but they are also taken into account due to the increased risk of a collision.”, here the system is taking into account a possibility of compliance with traffic rules such as overtaking from the right)
and is designed to predict a driving maneuver of the second road user based on the called-up historic data, the one or more traffic rules, the determined right-of-way, the determined likelihood and the current traffic situation (Paragraph [0035], "Possible intended maneuver tracks (for the intersection area) MT1 to MT12 of road users V1 to V12 are taken into account, the maneuver tracks MT1 to MT12 being generated from past-related, current and forecast trajectories of the respective road users V1 to V12."¸ here the system is using data from past trajectories in order to predict/generate possible intended maneuver tracks) (Paragraph [0039], “The probabilistic hypothesis estimation described above becomes particularly dependent on traffic rules, display conditions of traffic lights and variable traffic signs, absolute positions of the traffic users V1 to V12, relative positions of the traffic participants V1 to V12 to each other and of intended maneuver tracks MT1 to MT12 of the road users V1 to V12 and as a result delivers the context-related risk assessment in space-time.”)
and is configured to generate a control signal for assisting the driver with driving of the vehicle depending on the predicted driving maneuver of the second road user to prevent a potential collision with the second road user (Paragraph [0127], "For this purpose, longitudinal and / or lateral control of the respective vehicle is influenced in such a way that the vehicle is automatically slowed down, stopped, accelerated and / or steered and / or acceleration by the driver is prevented.", here the system is generating a control signal to automatically control the vehicle based on the determination that an intervention needs to occur) (Paragraph [0009], “The driver of the vehicle is informed, warned and / or assisted by means of an automatic intervention in a longitudinal and / or lateral control of the vehicle in a plurality of escalation levels depending on the priority list and an ascertained driver state of the driver, the information, the warning and the automatic intervention takes place for the situation which has a risk of collision and / or secondary collision risk with the highest priority in the priority list and a consequent highest criticality.”, here the system is assisting the driver with control of the vehicle to prevent a possible collsion). 
However Weidl does not explicitly teach an analysis unit, a memory, an interface, to determine one or more traffic rules for the traffic situation in relation to at least one second road user of the other detected road users, the analyzer being further configured to determine, whether or not the second road user has a right-of-way, and in which historic data represents knowledge of how vehicles in a specific traffic situation are likely to move. 
Zydek teaches a method for evaluating a current traffic situation in order to create traffic rules and distributing those rules to other vehicles including
an analysis unit, a memory (Paragraph [0143], “It should be understood that the invention also relates to a device for performing a method according to the invention. For example, such a device can be an electronic control device, which comprises processor means and storage means, a program code being stored in the storage means, whereby the method according to the invention is performed in this embodiment.”, here the electronic control device is performing all of the functions of the system and servicing as an analysis unit, memory, prediction unit, and control unit)
an interface (Paragraph [0161], “If the driver of the first vehicle 20 would like to perform an overtaking procedure, he activates a button provided in the first vehicle 20. … This is displayed to the driver of the first vehicle 20, so the latter is requested not to perform the planned overtaking procedure. A collision with the third vehicle 24 is effectively avoided in this way.”)
to determine one or more traffic rules for the traffic situation in relation to at least one second road user of the other detected road users (Paragraph [0114], “For example, traffic regulations can be identified from road signs or intersection topologies. From an identified road sign, for example right-of-way, give way or STOP, the corresponding traffic rule can typically be directly derived.”)
the analyzer being further configured to determine, whether or not the second road user has a right-of-way (Paragraph [0114], “For example, traffic regulations can be identified from road signs or intersection topologies. From an identified road sign, for example right-of-way, give way or STOP, the corresponding traffic rule can typically be directly derived. From an identified intersection topology without road signs the basic rule can be defined as right-before-left, wherein with reference to other identified vehicles, a traffic rule can be derived for one's own vehicle. A right-of-way rule can be determined from an identified junction or access road, taking into consideration the local laws and regulations. From the identified oncoming vehicles it is possible to derive a no overtaking rule for following vehicles.”, here the system is approaching an intersection and determining for itself and other identified vehicles which vehicle has the right of way)
and in which historic data represents knowledge of how vehicles in a specific traffic situation are likely to move (Paragraph [0040], “Here, in particular, control cards that have been received from the vehicles can be used as a basis, wherein these have for example been captured by the respective vehicles using environmental sensors such as cameras.”, here the system is receiving control cards from a plurality of vehicles which indicate determined traffic rules and how vehicles have moved) (Paragraph [0042-0044], “In this way, control cards from the server can be improved, for example iteratively improved, so that a common control card is produced for all vehicles. Plausibility information can include for example accompanying information, for example about reliabilities.”, here the system is compiling past control cards from multiple vehicles in order to determine a common control card which represents how vehicles are likely to move) (Paragraph [0045-0049], “According to one embodiment it is provided that a comparison of control cards and/or plausibility information includes a respective plausibility check, wherein a plausibility check preferably comprises one or more of the following steps: evaluating and/or weighting available information, in particular with reference to information from vehicles involved, determining the significance and/or reliability of information, checking which other vehicles have identical information or have sent identical information, adding information, if this is complementary.”). 
Weidl and Zydek are analogous art as they are both generally related to systems for determining a future movement or driver assistance of the vehicle based on predicted trajectories of other road users.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include to determine one or more traffic rules for the traffic situation in relation to at least one second road user of the other detected road users, the analyzer being further configured to determine, whether or not the second road user has a right-of-way, and in which historic data represents knowledge of how vehicles in a specific traffic situation are likely to move of Zydek in the a method for assisting a driver of a vehicle with driving of the vehicle of Wiedl in order to reduce the possibility of human error and vehicles incorrectly identifying traffic rules (Zydek, Paragraph [0005], “The manual interpretation of traffic regulations is always associated with the risk of human error. The result of incorrectly interpreting the traffic regulations or deliberately disregarding traffic regulations means that there is a very high risk of an accident. Therefore, systems have already been developed that interpret traffic regulations, for example by means of a camera, and help the driver to observe the traffic regulations. Of course, said systems cannot prevent an accident, particularly if at least one vehicle involved in a situation to be controlled interprets at least one traffic rule incorrectly. This may be a result of technical faults for example or also recognition problems, such as having a road sign covered in snow.”).
However the combination does not explicitly teach which one or more traffic rules are determined by evaluating past driving maneuvers comprised in the historic data. 
Tan teaches a video behavior recognition method based on trajectory sequence analysis and rule induction including in which one or more traffic rules are determined by evaluating past driving maneuvers comprised in the historic data (Paragraph [0005], “The present invention finds some frequently occurring motion patterns by analyzing the continuous track sequence, and uses a rule induction algorithm to obtain a series of event rules.”, here the system is analyzing a set of motion patterns that have occurred at common location and using those motion patterns to determine a set of event rules/traffic rules).
Weidl, Zydek and Tan are analogous art as they are both generally related to systems for analyzing movements of vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include determining one or more traffic rules assigned to the traffic situation by evaluating past driving maneuvers comprised in the historic data of Tan in the a method for assisting a driver of a vehicle with driving of the vehicle of Wiedl and Zydek in order to reduce the labor cost by using the system to recognize rule based traffic behaviors instead of using experts to manually formulate event rules (Paragraph [0010], “The existing rule-based behavior recognition system requires experts to formulate its event rules for each interesting behavior in the scene, so the labor cost is greatly increased in practical applications. The detected moving object trajectory is analyzed, the event rules contained therein are automatically learned, and these rules are used for behavior recognition. Therefore, the present invention provides a video behavior recognition method based on trajectory sequence analysis and rule induction.”).
	However the combination does not explicitly teach a prediction unit, and a control unit.
Olson teaches wherein an analyzer, which is coupled to the one or more sensors (Paragraph [0057], "After identifying the participants (host vehicle 14 and non-host vehicles 16) in the traffic environment 10, the computer 20 may analyze the behavior of each of the non-host vehicle 16 in the traffic environment 10, and predict the future behavior, as described below.", here the computer of Olson is analyzing behavior and performing the functions of an analyzer)
a memory, in which historic data on driving maneuvers by road users for traffic situations are saved (Paragraph [0032], "A memory of the computer 20 generally stores collected data. Collected data may include a variety of data collected in a host vehicle 14 by data collectors 24 and/or derived therefrom”)
which historic data represents knowledge of how vehicles in a specific traffic situation are likely to move (Paragraph [0024], “The host vehicle 14 is further programmed to collect data regarding recent driving history of each of the one or more non-host vehicles 16 and to perform a change-point analysis on each of the non-host vehicle 16 driving histories. The host vehicle 14 divides the recent driving history of each of the non-host vehicles 16 into segments and identifies a distribution of likely polices 46 (FIG. 2), e.g., driving along a lane, turning at an intersection, etc. which governed the non-host vehicle 16 during each of the segments.”)
a prediction circuit"After identifying the participants (host vehicle 14 and non-host vehicles 16) in the traffic environment 10, the computer 20 may analyze the behavior of each of the non-host vehicle 16 in the traffic environment 10, and predict the future behavior, as described below.", here the computer is performing the function of predicting future behavior which is interpreted as being analogous to a prediction circuit).
and a controller, which is coupled to the prediction circuit (Paragraph [0103], "In the block 435, the computer 20 sends the selected policy 46 to the vehicle control unit 34. The vehicle control unit 34", here the system includes a vehicle control unit).
Weidl, Zydek, Tan and Olson are analogous art as they are both generally related to systems for determining a future movement or driver assistance of the vehicle based on predicted trajectories of other road users.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include an analysis unit, a memory, an interface, a prediction unit, and a control unit of Olson in the a method for assisting a driver of a vehicle with driving of the vehicle of Olson in order to reduce the complexity of the simulations by using historical data to determine a likely set of predefined policies additionally the system of Olson provides a hardware system to incorporate the method of Weidl, Zydek and Tan into a physical vehicle (Paragraph [0008], “The multipolicy decision-making system then selects sample policies for each of the vehicles, forward-simulates the traffic environment over a time horizon, and compares the results with an established set of rewards. The process repeats iteratively to identify and adjust the policy to determine the trajectory of the host vehicle. Utilizing a discrete set of pre-defined policies to categorize the operation of a vehicle advantageously reduces the complexity of simulating the interaction of vehicles within the traffic environment.”).

Regarding claim 16, claim 16 is similar in scope to claim 3 and is therefore rejected under similar rationale.

Regarding claim 17, the combination of Weidl, Zydek, Tan and Olson teach the system as discussed above in claim 2, Weidl further teaches
wherein the traffic situations are each assigned traffic rules (Paragraph [0039], “The above-described probabilistic hypothesis estimation is particularly dependent on traffic rules, on display states of traffic lightsand variable traffic signs, on absolute positions of road users V1 to V12, on relative positions of road users V1 to Vi2 to one anotherand on intended maneuver tracks MT1 to MT12 of road users V1 up to V12 and delivers the context-related risk assessment in space-time as the result.", here system is relating the recording positions and paths of vehicles and the predicted/intended maneuver tracks to traffic rules, traffic lights and signs).

Regarding claim 20, claim 20 is similar in scope to claim 7 and is therefore rejected under similar rationale.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662